Citation Nr: 0724832	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to December 
1978 and from February 2003 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied an increased (compensable) rating 
for the service-connected bilateral hearing loss.  The RO 
also temporarily suspended service connected compensation 
between February 17, 2003 and June 5, 2004, because the 
veteran returned to active duty during that time period.  The 
noncompensable rating was reinstated effective from June 6, 
2004.  The veteran disagreed with the continuance of the 
noncompensable rating after the reinstatement beginning on 
June 6, 2004.  

In February 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Denver, Colorado; 
hence, that RO now has jurisdiction over the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a compensable rating for the service-
connected bilateral hearing loss.  The veteran maintains that 
his most recent VA examination is inadequate for rating 
purposes, asserting that the most recent audiogram results do 
not accurately reflect the current severity of the hearing 
loss.  At his personal hearing in February 2007, the veteran 
testified that he misunderstood how the audio test was to be 
performed, and as such, the results actually showed 
improvement in hearing compared with prior tests.  The 
veteran maintains that his hearing has worsened, not 
improved.  

During the February 2007 hearing, the veteran's 
representative asserted that the veteran took the prior 
hearing test incorrectly.  He explained that many individuals 
that take the hearing test will "close their eyes and sit 
there and try to . . . hear the tones and they push it."  
The veteran admitted that he took the audiological test in 
this same manner, and asserts that another VA audiological 
examination is warranted.  There is no reason to doubt the 
credibility of the veteran's testimony.  In light of the 
foregoing, the veteran should be afforded another VA 
audiological examination to obtain an accurate assessment of 
the veteran's current hearing loss disability.  

Additionally, the veteran testified that private audiological 
examinations, performed at least annually, would show a 
decline in the veteran's hearing.  It does not appear that 
any such private audiograms are currently associated with the 
claims file.  As such, after obtaining appropriate authority 
from the veteran, all pertinent private and VA treatment 
records relevant to the veteran's claim should be obtained 
and associated with the claims file.  

Importantly, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant, that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.


Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
service-connected hearing loss, not 
already associated with the claims file.  

2.  Schedule the veteran for a VA 
audiological examination to determine the 
current nature, extent, and severity of 
the service-connected bilateral hearing 
loss.  The claims file and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
requested examination, and the examiner 
should indicate that the claims file was 
reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted including puretone testing 
and word recognition testing using the 
Maryland CNC word list.  If the examiner 
cannot complete audiological testing or 
speech recognition testing for any 
reason, he/she should provide a detailed 
explanation for why such testing cannot 
be completed.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



